Citation Nr: 1413629	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active military service from March 1993 to December 1994, from September 1997 to May 1998, and from October 2001 to August 2002.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied the Veteran's claim for service connection for a right ankle strain.

In July 2012, the Veteran testified at a Travel Board hearing at the San Antonio Outbased Veterans Service Center.  VA was unable to produce a written transcript of the proceeding and the Veteran availed himself for an opportunity for a new Travel Board hearing.  In October 2012, the Board remanded the claim for a new Travel Board hearing, which took place before the undersigned at the San Antonio facility in February 2013.  A transcript of the hearing is of record. 


FINDING OF FACT

A current right ankle strain is related to service.


CONCLUSION OF LAW

A right ankle strain was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought in full, discussion of whether VA complied with its duties to notify and assist the Veteran is unnecessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

The Veteran contends that he has a current right ankle strain due to right ankle injuries sustained in two incidents during service in Bosnia, which involved running in combat gear and a landmine explosion.  The Veteran's testimony is credible and consistent with the circumstances of his service as shown by a DD Form 215, which indicates he received imminent danger pay based on service in Bosnia from October 1997 to April 1998, as well as other service records.  See 38 U.S.C.A. § 1154(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  

A November 2007 VA-authorized examiner diagnosed right ankle strain but did not address the etiology of the disorder.  In contrast, in a March 2013 letter, Dr. Kizzart related the landmine incident described by the Veteran and concluded that the amount of force and weight displacement caused by the landmine explosion was sufficient to indicate that the current right ankle strain was related to the right ankle injury sustained in this incident.  As Dr. Kizzart explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  There is no contrary opinion in the evidence of record.  The undersigned also notes that VA's prior grant of entitlement to service connection for posttraumatic stress disorder is based on a finding that the discussed landmine incident is credible.

As the weight of the evidence reflects that the Veteran's current right ankle strain is related to his in-service right ankle injury, entitlement to service connection for this disability is warranted.


ORDER

Entitlement to service connection for a right ankle strain is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


